NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30145

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00008-RRB-1

 v.

THOMAS DAVID WHOLECHEESE, Jr.,                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Thomas David Wholecheese, Jr., appeals from the district court’s orders

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

and motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We

vacate and remand with instructions that the motion be dismissed without



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prejudice.

      An inmate may file a motion for compassionate release in the district court

“after the defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A). The record shows that Wholecheese did not

fulfill either requirement prior to filing his compassionate release motion in the

district court. In light of the mandatory language of the statute,1 the district court

lacked authority to address Wholecheese’s motion. See Ross v. Blake, 136 S. Ct.

1850, 1856-57 (2016).

      Accordingly, we vacate the district court’s orders and remand with

instructions that it dismiss Wholecheese’s motion without prejudice. Wholecheese

is free to file another motion for compassionate release in the district court, and we

express no opinion as to the merits of such a motion.

      VACATED and REMANDED.



1
  Because it does not affect our decision, we do not decide whether the exhaustion
requirement under § 3582(c)(1)(A) is jurisdictional or “a mandatory claim-
processing rule subject to forfeiture,” Fort Bend Cnty. v. Davis, 139 S. Ct. 1843,
1851 (2019). Contrary to Wholecheese’s argument, the government did not forfeit
its exhaustion argument. The government raised the defense before the district
court, which denied Wholecheese’s motion, and subsequent motion for
reconsideration, in part because he had not exhausted administrative remedies.
The government then renewed its exhaustion argument on appeal.

                                           2                                     20-30145